Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  depositing an oxide semiconductor layer over the ferroelectric layer, the oxide semiconductor layer extending along the sidewalls and the bottom of the trench; and performing a treatment to introduce a species with valence of 5, valence of 7, or a combination thereof in the ferroelectric layer, as required by independent claim 15. 
	Additionally, the prior art fails to suggest:  forming a ferroelectric layer along sidewalls of the plurality of conductive lines and the dielectric layers; forming an oxide semiconductor layer to cover a sidewall of the ferroelectric layer, wherein the ferroelectric layer separates the oxide semiconductor layer from the sidewalls of the plurality of conductive lines; forming a plurality of conductive pillars along a sidewall of the oxide semiconductor layer that faces away from the ferroelectric layer; and
forming a species within the ferroelectric layer prior to forming the oxide semiconductor layer, wherein the species has a concentration that decreases along a direction extending from the oxide semiconductor layer towards the plurality of conductive lines, as required by independent claim 21.
	Moreover, the prior art fails to suggest:  forming a ferroelectric layer on sidewalls of the plurality of conductive lines and the dielectric layers; performing a treatment to introduce a species into the ferroelectric layer; forming an oxide semiconductor layer along a sidewall of the ferroelectric layer, wherein the oxide semiconductor layer separates the ferroelectric layer from the plurality of conductive lines; and filling the first opening with a conductive material to form a conductive pillar along a sidewall of the oxide semiconductor layer, as required by independent claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 1, 2022